DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 10, 11, and 17 - 18 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to software per se.
Claim 12 recites a “data storage system,” “persistent storage,” “cache memory,” and “storage controller.” The instant specification does not describe these “data storage system,” “persistent storage,” and “cache memory” as elements requiring hardware, therefore, examiner has interpreted them as software per se.
Accordingly, dependent claims 13 – 18 are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 9, 12 – 16, and 19 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abhay Kumar Jain et al. (U.S. Patent Publication 20180253255).
With respect to claims 1, 12, and 19, Jain teaches:
perform data deduplication using a deduplication fingerprint index in a hash data structure comprising a plurality of blocks, wherein a block of the plurality of blocks comprises fingerprints computed based on content of respective data values (see paragraphs [0030], [0041], where deduplication is performed using fingerprint indexes and data blocks);
merge, in a merge operation, updates for the deduplication fingerprint index to the hash data structure stored in a persistent storage (see paragraph [0029], for updating and merging blocks in a deduplication system); and
as part of the merge operation, mirror the updates to a cached copy of the hash data structure in a cache memory, and update, in an indirect block, information regarding locations of blocks in the cached copy of the hash data structure (see paragraphs [0030] and [0040], where copies are made after merge operations, see [0064], for an indirect block, where addresses are stored).

With respect to claim 2, Jain teaches:
wherein the cache memory is a persistent cache memory (see paragraph [0031], where data is stored in persistent storage).

With respect to claims 3 and 15, Jain teaches:
wherein the indirect block is cached in a volatile memory (see paragraphs [0048] and [0064], where a block metadata record may be stored in volatile memory).

With respect to claim 4, Jain teaches:
wherein the hash data structure stored in the persistent storage comprises an indirect block containing location information indicating locations of the plurality of blocks in the hash data structure stored in the persistent storage (see paragraph [0064], where an indirect block stores addresses).

With respect to claim 5, Jain teaches:
wherein the instructions upon execution cause the system to: as part of the data deduplication, retrieve, from the cached copy of the hash data structure, a block of the plurality of blocks using the information, in the indirect block, regarding the locations of the blocks in the cached copy of the hash data structure (see paragraphs [0030] and [0040], where copies are made and cached, see [0064], for an indirect block, where addresses are stored);
obtain a fingerprint for an incoming data value using the retrieved block (see paragraph [0029], where fingerprints are obtained and used for deduplication); and
use the obtained fingerprint to perform data deduplication of the incoming data value (see paragraph [0029], where fingerprints are obtained and used for deduplication).

With respect to claims 7 and 16, Jain teaches:
wherein the instructions upon execution cause the system to: responsive to a crash during the merge operation, determine which section of the cached copy of the hash data structure has not been committed, and perform a recovery of the section (see paragraph [0034], where recovery is performed).


With respect to claim 8, Jain teaches:
wherein the instructions upon execution cause the system to: maintain indicators regarding which sections of the cached copy of the hash data structure have been committed to the hash data structure stored in the persistent storage, and which sections of the cached copy of the hash data structure have not been committed to the hash data structure stored in the persistent storage (see paragraphs [0041] and [0043], where a hash is used and a subset of segments is identified).

With respect to claim 9, Jain teaches:
wherein the indicators are stored in a non-volatile random access memory, and wherein the mirroring of the updates and the updating, in the indirect block, of the information regarding the locations of the blocks in the cached copy of the hash data structure do not employ a B-tree cache index in the non-volatile random access memory (see paragraph [0005], for B-tree).

With respect to claim 13, Jain teaches:
wherein fingerprint index update of the fingerprint index updates maps a fingerprint to a respective storage location indicator for an incoming data value (see paragraph [0030], where a fingerprint is updated).

With respect to claims 14 and 20, Jain teaches:
wherein the storage controller is to: in response to a given incoming data value, access the indirect block to determine a location of a leaf block of the cached fingerprint index containing a fingerprint index entry for the given incoming data value, and use the fingerprint index entry to perform data deduplication for the given incoming data value (see paragraphs [0005], [0067], for leaf blocks).


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/           Primary Examiner, Art Unit 2167
June 17, 2022